Citation Nr: 0207676	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, including depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for loss of teeth 
numbers 1, 14, 16, 19, 31 and 32 due to dental trauma, for 
purposes of entitlement to Class II(a) VA outpatient dental 
treatment.

4.  Entitlement to VA outpatient dental treatment for teeth 
other than teeth numbers 1, 14, 16, 19, 31 and 32.

5.  Determination of initial rating assignment for service-
connected patellofemoral syndrome with recurrent lateral 
patellar subluxation of the right knee, rated as 10 percent 
disabling.

6.  Determination of initial rating assignment for service-
connected skin rash, diagnosed as tinea versicolor of the 
neck, chest, and back, rated as noncompensably disabling.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1975 to August 
1995, retiring with over 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1996 
by the VA Regional Office (RO) in Jackson, Mississippi, which 
denied service connection for a mental condition (including 
depression), hypertension, and a dental condition, granted 
service connection for a skin rash (tinea versicolor of the 
neck, chest, and back) and initially assigned a 
noncompensable rating, and granted service connection for 
patellofemoral syndrome with recurrent lateral patellar 
subluxation of the right knee and initially assigned a 10 
percent rating.  The veteran entered notice of disagreement 
with this decision in August 1996; the RO issued a statement 
of the case in November 1996; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
November 1996. 

During the pendency of the appeal, in an April 1998 rating 
decision, the RO adjudicated the newly raised issues of 
entitlement to service connection for right eye disability 
and for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran was notified of this decision by letter dated in 
June 1998.  The record does not reflect that thereafter the 
veteran entered notice of disagreement with the denial of 
either issue within one year of the date of the notice of the 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
these issues are not currently in appellate status before the 
Board. 


REMAND

On his November 1996 VA Form 9, the veteran checked the 
blocks to indicate that he wished to appear personally before 
a member of the Board at the local VA office or RO.  A June 
2000 letter notice from the RO addressed to the veteran, 
which indicated that the date of the travel Board hearing was 
scheduled for September 20, 2000, was returned to the RO as 
undeliverable.  As a result, the veteran failed to report for 
the September 2000 travel Board hearing at the RO.  In a 
letter from the Board dated on November 3, 2000, the Board 
requested clarification from the veteran as to his wishes 
regarding a personal hearing.  In response, the veteran 
returned the letter to the Board in December 2000 with the 
block checked to indicate that he wanted to attend a hearing 
before a member of the Board at the RO.  

In January 2001, the Board remanded these issues to the RO 
for the purpose of scheduling the veteran for a travel Board 
hearing at the RO.  In a letter dated on February 2, 2001, 
the RO notified the veteran that his claim had been remanded 
by the Board to allow him another opportunity for a hearing 
with the Board, that the date(s) of any travel Board hearing 
at the RO for 2001 had not been determined, and that the 
veteran could request a teleconference Board hearing at the 
RO.  The veteran did not respond to this letter.  A June 17, 
2002 Report of Contact reflects that the RO was unsuccessful 
in contacting the veteran.  In a letter dated June 17, 2002, 
the RO notified the veteran that it was transferring his case 
to the Board in Washington, DC. 

While some attempts were made to clarify the veteran's wishes 
regarding a travel Board hearing, the record does not reflect 
that the veteran ever withdrew the express written desire for 
a travel Board hearing that he expressed in November 1996 (on 
the VA Form 9) and in December 2000.  His nonresponse to the 
RO's February 2, 2001 letter notifying him that he could 
request a teleconference Board hearing at the RO does not 
constitute a waiver of the requests for a travel Board 
hearing in person before a Board member sitting at the RO.  A 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders which, in 
this case, means to be scheduled for a travel Board hearing 
before a member of the Board sitting at the RO.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  A remand is in 
order to provide the veteran a personal hearing at the RO 
before a member of the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



